It appears that the entry of the appellant is elder than that of the appellees. The entry of the appellant also seems to be sufficiently special, and that the beginning called for therein might have been found by making reasonable search for it. But if any doubt remained, as to finding the beginning, without other directions, it appearing that John South, who made and was the owner of the entry and survey under which the appellees now claim, had repeated conversations, several months before he made his entry, concerning entering the land in the neighborhood, with those who were employed to locate and survey the claim of the appellant, and that he either had or might have received from them information of the particular situation of the appellant’s entry and survey, - it ought to be presumed that he had private as well as legal notice of them. Moreover, South’s survey must be considered as illegal, it having been made prior to his entry. For these reasons, this court is of opinion that the claim of the appellant to the land in contest is superior to that of the appellees; and that the decree of the quarter sessions is erroneous.
Wherefore, it is decreed and ordered, that the decree of the said court of quarter sessions herein pronounced be reversed with costs in this court. And it is further decreed and ordered, that the bill of the appellees, who were complainants, in the said court of quarter sessions, be dismissed, and the injunction thereon granted be dissolved, with the costs of this suit in the quarter sessions court, which is ordered to be certified to said court.